DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “are generally directed to”.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.
The aspects found on pages 24-27 of the specification correlate with the claims, which during prosecution may be amended. Once an amendment occurs, the “aspects” within the specification will become disjointed from the claims and the limitations within the aforementioned aspects will be left meaningless.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kegler (US PG Pub. 20150308574) in view of DePietro et al. (US PG Pub 20080256753) hereinafter referred to as Kegler and DePietro, respectively.
Regarding Claim 9, Kegler discloses a hinge assembly, comprising: 
a cover mount (54) that is securable to a cover (22) of a unit (12, shown in figure 2); 
a hinge assembly, comprising: 
an upper hinge member (upper knuckle, 58, shown in figure 2); 
a lower hinge member (lower knuckle, 58, shown in figure 2); 
a center hinge member (60) disposed between the upper and lower hinge members (shown in figure 2); and 
a hinge pin (62); and 
a hinge-mounting bracket (shown in figure 3, being the plate that attaches to the unit (12) and the barrel (60)) that is securable to the unit (shown in figure 2), wherein in an installed configuration, the center hinge member is fixed to the hinge-mounting bracket (shown in figure 2); 
the upper and lower hinge members are fixed to the cover mount (shown in figure 2); and 
the hinge pin (62) is inserted into the upper and lower hinge members and the center hinge member (shown in figure 2). Kegler fails to disclose the unit is a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit.
DePietro, also drawn to a manhole cover assembly, teaches a unit having a cover that attaches with a hinge assembly and that the unit is a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit (“the definition of ‘manway covers’ expressly means any heavy covers or closures used on pressure vessels, vacuum vessels, atmospheric vessels, heat exchangers, heat exchanger channel covers, heat exchanger channels, heat exchanger bonnets, heat exchanger shell covers, dished heads, domed heads, half covers such as on divided water box heat exchangers, chiller condensers, chiller heat exchangers, chiller coolers, inspection ports, or any type of blanking plate and is not construed to be limited to only covers used on openings that are dimensionally-sized to allow passage of a man”, ¶ [5]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Kegler with the unit being a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit, as taught by DePietro, the motivation being that heat exchangers are known to require a hinged cover for a positive and fluid tight seal in order to function as intended.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding a “waterbox” and “heating, ventilation, and air conditioning (HVAC)”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 11, Kegler further discloses the cover mount includes a fingerplate (shown in figure 3, wherein the hinge portion (54) includes two fingers that extend past the main body of the mounting plate).
Regarding Claim 12, although Kegler discloses the hinge-mounting bracket being fixed to the HVAC (see DePietro in the rejection of Claim 9) unit when in the installed configuration (shown in figures 2-3), Kegler fails to disclose the hinge-mounting bracket comprises an upper support bracket and a lower support bracket, the upper and lower support brackets being fixed to the unit when in the installed configuration.
DePietro, also drawn to a manhole cover assembly, teaches an upper support bracket and a lower support bracket (shown in figure 16B, wherein the bracket that attaches to the unit has an upper and lower support), the upper and lower support brackets being fixed to the unit when in the installed configuration (shown in figure 16B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Kegler with the hinge-mounting bracket comprising an upper support bracket and a lower support bracket, the upper and lower support brackets being fixed to the unit when in the installed configuration, as taught by DePietro, the motivation being to minimize the amount of material required to provide the connection to the unit when compared to a single bracket.         
Alternately, Kegler discloses the claimed invention except for the upper and lower support brackets being fixed to the unit when in the installed configuration. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have an upper and lower bracket in place of a single bracket being fixed to the unit when in the installed configuration, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).
Regarding Claim 16, Kegler discloses a waterbox hinge assembly retrofitting kit, comprising: 
a cover mount (54) that is securable to a cover (22) of a unit (12, shown in figure 2); 
a hinge assembly, comprising: 
an upper hinge member (upper knuckle, 58, shown in figure 2); 
a lower hinge member (lower knuckle, 58, shown in figure 2); 
a center hinge member (60) disposed between the upper and lower hinge members (shown in figure 2); and 
a hinge pin (62); and 
a hinge-mounting bracket (shown in figure 3, being the plate that attaches to the unit (12) and the barrel (60)) that is securable to the unit (shown in figure 2), wherein in an installed configuration, the center hinge member is fixed to the hinge-mounting bracket (shown in figure 2); 
the upper and lower hinge members are fixed to the cover mount (shown in figure 2); and 
the hinge pin (62) is inserted into the upper and lower hinge members and the center hinge member (shown in figure 2). Kegler fails to disclose the unit is a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit.
DePietro, also drawn to a manhole cover assembly, teaches a unit having a cover that attaches with a hinge assembly and that the unit is a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit (“the definition of ‘manway covers’ expressly means any heavy covers or closures used on pressure vessels, vacuum vessels, atmospheric vessels, heat exchangers, heat exchanger channel covers, heat exchanger channels, heat exchanger bonnets, heat exchanger shell covers, dished heads, domed heads, half covers such as on divided water box heat exchangers, chiller condensers, chiller heat exchangers, chiller coolers, inspection ports, or any type of blanking plate and is not construed to be limited to only covers used on openings that are dimensionally-sized to allow passage of a man”, ¶ [5]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Kegler with the unit being a waterbox, and the waterbox is a heating, ventilation, and air conditioning (HVAC) unit, as taught by DePietro, the motivation being that heat exchangers are known to require a hinged cover for a positive and fluid tight seal in order to function as intended.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding a “waterbox” and “heating, ventilation, and air conditioning (HVAC)”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 17, Kegler further discloses the cover mount includes a fingerplate (shown in figure 3, wherein the hinge portion (54) includes two fingers that extend past the main body of the mounting plate).
Regarding Claim 18, Kegler further discloses a fingerplate-locating gauge (66).
Regarding Claim 19, Kegler further discloses an installation bracket (28).
Regarding Claim 20, Kegler further discloses the fingerplate (54) includes a cover-mounting band (26).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kegler (US PG Pub. 20150308574) in view of DePietro et al. (US PG Pub 20080256753) as applied in the rejection of Claims 9, 11-12 and 16-20 above and in further view of Adamson (USP 6167977), hereinafter referred to as Adamson.
Regarding Claim 10, Kegler fails to disclose in the installed configuration, the hinge pin is secured in place by one or more set screws.
Adamson, also drawn to a cover having a hinge assembly, teaches in the installed configuration, the hinge pin is secured in place by one or more set screws (“In an alternative embodiment, hinge pin 38 is secured to aperture 42 (e.g., by interference fit, anaerobic bushing compound, welding, set screws, and the like”, col. 7. ll. 8-11).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting an attachment means for a pin such as utilizing tension applied by knuckles with set screws; further the prior art to Adamson teaches that securing a pin with set screws is known in the art as are a variety of other methods.  Therefore, since modifying the prior art to Kegler with having a pin attached to the hinge with set screws, can easily be made without any change in the operation of the cover mounting device; and in view of the teachings of the prior art to Adamson there will be reasonable expectations of success, it would have been obvious to have modified the invention of Kegler by having a pin attached with set screws in order to prevent misalignment of the cover and provide a repeatable and accurate cover mounting assembly.	

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763